
	
		III
		111th CONGRESS
		2d Session
		S. RES. 540
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2010
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Ms. Cantwell, Mrs. Shaheen, Mr.
			 Kerry, Mr. Bayh,
			 Mr. Cardin, Mr.
			 Bond, Mr. Vitter,
			 Mr. Enzi, Mr.
			 Isakson, Mr. Wicker,
			 Mr. Risch, and Mr. Thune) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Honoring the entrepreneurial spirit of
		  small businesses in the United States during National Small Business
		  Week, beginning May 23, 2010. 
	
	
		Whereas the approximately 29,600,000 small businesses in
			 the United States are the driving force behind the economy of the Nation,
			 creating more than 64 percent of all net new jobs and generating more than 50
			 percent of the non-farm gross domestic product of the Nation;
		Whereas small businesses will play an integral role in
			 rebuilding the economy of the Nation;
		Whereas small businesses are the Nation’s innovators,
			 producing 13 times more patents per employee as large firms, and advancing
			 technology and productivity;
		Whereas only 1 percent of all small businesses export and
			 produce 31 percent of exported goods;
		Whereas Congress established the Small Business
			 Administration in 1953 to aid, counsel, assist, and protect the interests of
			 small businesses in order to preserve free and competitive enterprise, to
			 ensure that a fair proportion of the total purchases, contracts, and
			 subcontracts for property and services for the Federal Government are placed
			 with small businesses, to make certain that a fair proportion of the total
			 sales of Federal Government property are made to such small businesses, and to
			 maintain and strengthen the overall economy of the Nation;
		Whereas every year since 1963 the President of the United
			 States has proclaimed a National Small Business Week to recognize the
			 contributions of small businesses to the economic well-being of the United
			 States;
		Whereas in 2010, National Small Business
			 Week will honor the estimated 29,600,000 small businesses in the United
			 States;
		Whereas the Small Business Administration has helped small
			 businesses with access to critical lending opportunities, protected small
			 businesses from excessive Federal regulatory enforcement, played a key role in
			 ensuring full and open competition for government contracts, and improved the
			 economic environment in which small business concerns compete;
		Whereas for more than 50 years, the Small Business
			 Administration has helped millions of entrepreneurs achieve the American dream
			 of owning a small business and has played a key role in fostering economic
			 growth; and
		Whereas the President has designated the week beginning
			 May 23, 2010, as National Small Business Week: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors the
			 entrepreneurial spirit of small businesses in the United States during
			 National Small Business Week, beginning May 23, 2010;
			(2)applauds the
			 efforts and achievements of the owners of small businesses and their employees,
			 whose hard work and commitment to excellence have made them a key part of the
			 economic vitality of the Nation;
			(3)recognizes the
			 work of the Small Business Administration and its resource partners in
			 providing assistance to entrepreneurs and small businesses; and
			(4)recognizes the
			 importance of ensuring that—
				(A)the applicable
			 procurement goals for small businesses, including the goals for small
			 businesses owned and controlled by service-disabled veterans, small businesses
			 owned and controlled by women, HUBZone small businesses, and socially and
			 economically disadvantaged small businesses, are reached by all Federal
			 agencies;
				(B)guaranteed loans
			 and microloans for start-up and growing small businesses, are made available to
			 all qualified small businesses;
				(C)the management
			 assistance programs delivered by resource partners on behalf of the Small
			 Business Administration, such as Small Business Development Centers, Women’s
			 Business Centers, Veterans Business Outreach Centers, and the Service Corps of
			 Retired Executives, are provided with the Federal resources necessary to
			 provide small businesses the technical assistance and counseling that they
			 desperately need;
				(D)small business
			 disaster assistance through the Small Business Administration is provided in a
			 timely and efficient manner;
				(E)Federal tax
			 policy spurs small business growth, creates jobs, and increases
			 competitiveness;
				(F)the Federal
			 Government reduces the regulatory compliance burden on small businesses;
				(G)advanced
			 technology policy facilitates access to affordable broadband Internet service
			 to foster rural small business growth; and
				(H)systems of
			 intellectual property protection continues to foster small business
			 innovation.
				
